DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1 and 5 are objected to because of the following informalities:
	In claim 1, lines 9-10, the limitation “wherein the plurality of side movable dies is configured to move reciprocally and is selectively assembled with the lower fixed die”. It is suggested to replace with --wherein the plurality of side movable dies is configured to move reciprocally and to selectively assemble with the lower fixed die--. For claim language clarity.
In claim 5, lines 9-10, the limitation “wherein the plurality of side movable dies is configured to move reciprocally and selectively assemble with the lower fixed die” appears incomplete. It is therefore suggested to replace with -- wherein the plurality of side movable dies is configured to move reciprocally and to selectively assemble with the lower fixed die--. For claim language clarity. Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 5-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, recites the limitation “an induction coil installed on the lower fixed die and disposed at a predetermined gap with a heating portion of the vehicle body component” is indefinite because the vehicle body which is not part of the claimed apparatus but an article worked upon by the claimed apparatus is referred to for creating a predetermined gap in the fixed lower fixed dies into which the induction coil is disposed. Also see MPEP 2115. Therefore, it is unclear as to what structural relationship is being claimed between the lower fixed die and the induction coil. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2017/0066034).
	Regarding claim 1, Yang teaches a heat treatment apparatus for a vehicle body component (100 see abstract and para [0003] and [0020]), the heat treatment apparatus comprising: a jig base (i.e. table 200, see figures 1, 3-5 and para [0024]-[0027]); a lower fixed die  (i.e. ceramic block 405, see figures 3-5 and para [0027], [0031] and [0032]) fixedly installed on the jig base (200)  and configured to support the vehicle body component (i.e. blank 100, see figures 1-5 and para [0024]-[0026] and [0031]); a heating unit (i.e. induction heating device 199, see figures 1-3 and para [0024], [0027]) installed on the lower fixed die (i.e. ceramic block 405) and configured to locally heat the vehicle body component (see abstract and para [0024], [0027], [0033]); a plurality of side movable dies (i.e. the two ceramic block 410, each on a side of the ceramic block 405, see figures 3-5 and para [0031]) disposed at both sides of the lower fixed die (405) and installed on the jig base (200, see figures 3 and 5), and since theses plurality of side dies are movable, they can be moved in any manner desired to include the claimed selective reciprocal movement to be assembled with the lower fixed die (i.e. ceramic block 405); and an upper movable holder (310, see figures 3-5 and para [0027], [0029] and [0032], note since the this upper movable holder does the same function as the claimed upper movable die, it reads on and/or functionally equivalent a die) configured to move reciprocally in an up and down direction correspondingly to the lower fixed die, and clamp the vehicle body component (i.e. blank 100, see figures 1-5 and para [0024]-[0026] and [0031]) through the lower fixed die (405) and at least one side movable die (i.e. the two ceramic block 410) of the plurality of side movable die assembled together (see figures 3-5).
	Yang teaches a cooling unit installed as a cooling passage (220, see para [0025]) along a center portion of the induction heating member or coil (210, see figure 2 and para [0025]- [0026], and configured to cool the induction heating coil and consequently a heating portion (110, see figure 2 and para [0024]-[0025) of the vehicle body component (i.e. blank 100, see figures 1-5 and para [0024]-[0026] and [0031]) but fails to teach a cooling unit installed on each side movable die of the plurality of side movable dies in the manner as claimed. Thus Yang, absent any evidence to the contrary differs from the instant claim, only by having the cooling unit provided in a different location (i.e. as a cooling passage inside the center of the heating coil) other than the location being claimed (i.e. inside the plurality of side movable dies). However, it has been held that rearrangement or shifting the location of a component shown by the prior art to any other equally useful location (s) would have been a modification obvious to one of ordinary skill in the art at the time the invention. Also see MPEP 2144.04 VI(c).  
	Regarding claim 2, Yang teaches a heating unit configured to locally induction-heat a portion of the vehicle body component by supplying an electrical power (120, see figures 1, 2 and 5 and [0024], [0026] and [0027]) to an induction coil (210, see figures 2 and 5 and para [0025]- [0027] and [0032]).            Regarding claim 3, Yang teaches cooling unit provided as a cooling passage (220, see para [0025]) inside the center of the heating coil (210) configured for cooling the heating portion of the vehicle body component by conduction but not by directly injecting a coolant toward the heating portion of the vehicle body component as claimed; however the configuration of Yang is an obvious variation of and/or functionally equivalent to what is being claimed since it would equally cool the vehicle body component by extracting heat therefrom.  
	 Regarding claim 4, Yang teaches a heat treatment apparatus that comprises a plurality of side die that are movable (i.e. the two ceramic block 410, see figures 3-5 and para [0031]) and an upper movable holder (310, see figures 3-5 and para [0027], [0029] and [0032]) connected to a frame (see figures 1, 3 and 5) configured to move reciprocally in an up and down direction correspondingly to the lower fixed diel; and since each one of the movable side die (410) and the movable upper holder or die (310) is reasonably expected to be moved by a drive means; Yang, therefore substantially meets all the structural aspects of the claim. Also note that the the upper movable holder reads on and/or functionally equivalent to the claimed upper movable die since it does the same function of clamping the vehicle body component onto the fixed lower die as the latter.
                                              Allowable Subject Matter
7.	Claims 5-18 would be allowable if the independent claim 5 is rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: Yang differs from the instant claimed invention by failing to teach and/or adequately suggest as in claim 5: a plurality of coolant injection members installed on each side moveable die of the plurality of side movable dies and configured to inject coolant to the heating portion of the vehicle body component.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoon (US 9,168,578), Sohmshetty et al. (US 10,697,035), 
Carlson (US 3,584,487), Ueda et al. (US 2015/0266076) and Krajewski et al. (US 
8,230,713) are also cited in PTO-892. 	
9.	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to MICHAEL ABOAGYE whose telephone number is 
(571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/Examiner, Art Unit 1733  
/SCOTT R KASTLER/Primary Examiner, Art Unit 1733